DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 12, 2022 has been entered. Claims 1-4, 6-21 remain pending in the application. The claims were not amended.

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS pages 10-12 of 13) about “an analog feedback path comprising an analog integrator including an output coupled to the control input of the phase shifter”, Fig.2 in Desrochers shows an analog feedback loop circuit, including items 280, 221, 220, 218, 225, and 230, in which item 280 is an integrator and item 220 is a phase shifter. The output of item 280 is coupled to input of item 220 via item 221. “couple” can be direct connection and indirect connection in a circuit. The input of item 220 from item 221 is a control input because the other input of item 220 comes from VCO, which is the high frequency signal for phase shifting. Regarding Applicant’s argument “Desrochers does not describe the VCO as being part of an analog integrator” (REMARKS page 12 of 13 lines 6-7), Examiner does not understand why VCO should be part of the analog integrator because it is not in the limitation of “an analog feedback path comprising an analog integrator including an output coupled to the control input of the phase shifter”. Fig.2 in Desrochers overcomes all limitations in “an analog feedback path comprising an analog integrator including an output coupled to the control input of the phase shifter”.
	Regarding Applicant’s argument (REMARKS page 12 of 13 the 2nd and 3rd paragraphs) about motivation of combining Subburaj and Desrochers, the reason of using an integrator (the teachings of Desrochers) in feedback path in Subburaj is to smooth the feedback signal. That is, the integrator acts as a low-pass filter that filters out high frequency noise in baseband signals resulting from down-conversion of the combined signals by mixer, as recognized by Desrochers (col.1 lines 20-24; col.4 lines 4-6). This motivation has been mentioned in the previous Office Action. The combination of Subburaj and Desrochers only brings an integrator in Desrochers to Subburaj, that is, no phase shifter 220 and attenuator 221 in Desrochers are included. The connections of items 220, 221, and 280 in Desrochers only show that an integrator can provide a feedback path to a phase shifter for noise reduction. The combination of Subburaj and Desrochers overcomes the claimed circuit structure of the invention.

Applicant’s argument (REMARKS pages 10-12 of 13) is moot after the explanations above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Subburaj et al. (U.S. Patent No. 10101438, hereafter Subburaj) in view of Desrochers, II et al. (U.S. Patent No. 9350293, hereafter Desrochers).
Regarding claim 1, Subburaj discloses that a device, comprising: 
a phase shifter comprising: a signal input; a control input; and an output (Fig.2 item 299); 
an in phase channel/quadrature phase channel (I/Q) signal generator (Fig.2 item 261; col.6 line 24), comprising: an input coupled to the output of the phase shifter; a first output; and a second output (Fig.2, input from item 299, output to items 262 and 263); 
a first mixer comprising an input coupled to the first output of the I/Q signal generator (Fig.2 item 262, input from 261); 
a second mixer comprising an input coupled to the second output of the I/Q signal generator, wherein the second mixer further comprises an output (Fig.2 item 263, input from 261, item 263 has an output); and 
a feedback path coupled between the output of the second mixer and the control input of the phase shifter (Fig.2, output of item 282 goes to input of item 299 to form a feedback path; col.9 lines 31-34; col.10 lines 57-59).
However, Subburaj does not disclose an analog feedback path with an analog integrator. In the same field of endeavor, Desrochers discloses that
an analog feedback path comprising an analog integrator including an output coupled to the control input of the phase shifter {Fig.2, items 280(analog integrator), 221 (attenuator), 220 (phase shifter) form “an analog feedback path”, output of item 280 is coupled to item 220 via item 221}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Subburaj with the teachings of Desrochers to extract feedback parameter from filtered signal (e.g. using integrator). Doing so would reduce noise in both phase and amplitude because information about noise is included in baseband signals resulting from down-conversion of the combined signals by mixer, as recognized by Desrochers (col.1 lines 20-24; col.4 lines 4-6).

Claims 2, 6-9, 11-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj and Desrochers as applied to claim 1 for claim 2 above, and further in view of Chien et al. (U.S. Patent No. 2017/0135600, hereafter Chien) and Floyd et al. (U.S. Patent No. 4672330, hereafter Floyd).
Regarding claim 2, which depends on claim 1, Subburaj and Desrochers do not disclose baseband filter in analog feedback path. In the same field of endeavor, Chien discloses that in the device,
the analog feedback path further comprises: 
a baseband filter comprising an input coupled to the output of the second mixer, wherein the baseband filter further comprises an output (Fig.1 item 22, couple to output of mixer, IF, item 22 has an output.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj and Desrochers with the teachings of Chien to use a filter for feedback signal. Doing so would reject the out-of-band interference and the second-order harmonics, as recognized by Chien ([0093] lines 11-12, filter, reject, out-of-band, harmonics).
However, Subburaj and Chien does not disclose analog integrator coupled to a baseband signal. In the same field of endeavor, Desrochers disclosed that 
the analog integrator comprises an input coupled to a baseband control signal {Fig.2 items 280 (integrator), 240 (baseband control signal)}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj and Chien with the teachings of Desrochers to extract feedback parameter from baseband signal. Doing so would reduce noise in both phase and amplitude because information about noise is included in baseband signals resulting from down-conversion of the combined signals by mixer, as recognized by Desrochers (col.1 lines 20-24; col.4 lines 4-6).
However, Subburaj, Desrochers, and Chien do not disclose baseband filter and integrator are part of analog feedback path. In the same field of endeavor, Floyd discloses that
the analog integrator comprises an input coupled to the output of the baseband filter {Fig.1 output of item 18(filter) coupled to input of item 26 (integrator)}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Desrochers, and Chien with the teaching of Floyd to use an integrator at output of baseband filter in feedback path. Doing so would provide a bias for the downward circuit as needed so as to control the local oscillator, as recognized by Floyd (col. 4 lines 48-49, 56-60).

Regarding claim 6, Subburaj discloses that a radar transceiver, comprising: 
a receiver (Fig.2), comprising: 
a low noise amplifier including an output (Fig.2 item 250 with an output; col.5 line 35); 
a mixer comprising an input coupled to the output of the low noise amplifier, wherein the mixer further comprises an output (Fig.2 item 263 with an output; col.6 lines 18-22); 
However, Subburaj does not disclose baseband filter. In the same field of endeavor Chien discloses that
a baseband filter comprising an input coupled to the output of the mixer, wherein the baseband filter further comprises an output (Fig.1 item 22 with output, couple to output of mixer, IF)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Subburaj with the teachings of Chien to use a filter for feedback signal. Doing so would reject the out-of-band interference and the second-order harmonics, as recognized by Chien ([0093] lines 11-12, filter, reject, out-of-band, harmonics).
However, Subburaj and Chien do not disclose analog integrator. In the same field of endeavor, Desrochers disclosed that
an analog integrator comprising an input coupled to a baseband control signal {Fig.2 items 280 (integrator), 240 (baseband control signal)}, wherein the analog integrator further comprises an output (Fig.2 item 280 has output)
a phase shifter (Fig.2 item 220) comprising: 
a control input coupled to an output of the analog integrator (Fig.2 from item 280 to item 220 via item 221); and 
an output coupled to the mixer (Fig. 2 from item 220 to item 230 via items 218 and 225).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj and Chien with the teachings of Desrochers to extract feedback parameter from integrated baseband signal. Doing so would reduce noise in both phase and amplitude because information about noise is included in baseband signals resulting from down-conversion of the combined signals by mixer, as recognized by Desrochers (col.1 lines 20-24; col.4 lines 4-6).
However, Subburaj, Desrochers, and Chien do not disclose the baseband filter and the integrator are part of an analog feedback path. In the same field of endeavor, Floyd discloses that
wherein the baseband filter and the analog integrator are part of an analog feedback path, {Fig.1 items 18 and 26; col.2 line 36, integrator}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Desrochers, and Chien with the teaching of Floyd to use an integrator at output of baseband filter in feedback path. Doing so would provide a bias for the downward circuit as needed so as to control the local oscillator, as recognized by Floyd (col. 4 lines 48-49, 56-60).

Regarding claim 7, which depends on claim 6, Subburaj discloses that in the radar transceiver, 
the phase shifter comprises a signal input coupled to an output of a radio frequency synthesizer (Fig.2 item 299 coupled to item 210; col.5 lines 54-58).

Regarding claim 8, which depends on claim 6, Subburaj discloses that in the radar transceiver,
the input of the mixer is a first input (Fig.2 from item 250 to item 263; col.6 lines 18-22); 
the mixer further includes a second input (Fig.2 from item 261 to item 263) and 
the receiver (Fig.2 item 204) comprises: 
an I/Q signal generator (Fig.2 item 261; col.6 line 24), comprising: 
a signal input coupled to the output of the phase shifter (Fig.2 from item 299 to item 261; col.4 line 25); and 
an output coupled to the second input of the mixer (Fig.2 from item 261 to item 263).

Regarding claim 9, which depends on claims 6 and 8, Subburaj discloses that in the radar transceiver, 
the mixer is a first mixer; 
the baseband filter is a first baseband filter; 
the analog integrator is a first analog integrator; 
the output of the I/Q signal generator is a first output (Fig.2 from item 261 to item 263);
the I/Q signal generator further includes a second output (Fig.2 from item 261 to item 262); and 
the receiver further comprises: 
a second mixer comprising a first input coupled to the second output of the I/Q signal generator, wherein the second mixer further comprises an output (Fig.2 item 262 with an output, signal from item 261 to item 262); 
a second baseband filter comprising an input coupled to an output of the second mixer (Fig.2 item 270, from item 262 to item 270; col.6 lines 63-67; col.7 lines 1-2); and 
However, Subburaj does not explicitly disclose output of a baseband filter. In the same field of endeavor Chien discloses that
wherein second baseband filter further comprises an output (Fig.1 item 22 with an output).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Desrochers, and Floyd with the teachings of Chien to output the filtered signal. Doing so would reject the out-of-band interference and the second-order harmonics, as recognized by Chien ([0093] lines 11-12, filter, reject, out-of-band, harmonics).
However, Subburaj, Desrochers, and Chien do not disclose integrator couple to output of baseband filter. In the same field of endeavor, Floyd discloses that
a second integrator comprising an input coupled to the output of the second baseband filter {Fig.1 output of item 18(filter) coupled to input of item 26 (integrator)};
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Desrochers, and Chien with the teaching of Floyd to use an integrator at output of baseband filter in feedback path. Doing so would provide a bias for the downward circuit as needed so as to control the local oscillator, as recognized by Floyd (col. 4 lines 48-49, 56-60). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate parts (e.g. integrator and filter) as needed since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate parts integrator and filter as needed for the purpose of filtering signal noise.

Regarding claim 11, which depends on claim 6, Subburaj, Chien, and Floyd do not disclose the connection of output of phase shifter to input of low noise amplifier. In the same field of endeavor, Desrochers discloses that in the radar transceiver, 
the low noise amplifier further includes an input, and the output of the phase shifter is coupled to the input of the low noise amplifier [Fig.2 item 220 and item 225; col.4 lines 15(phase shifter), 51 (LNA)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Chien, and Floyd with the teachings of Desrochers to amplify the phase shifted signal with low noise. Doing so would be one option in the signal processing because other amplifiers and filters can also be used, as recognized by Desrochers (col.3 lines 49-53).

Regarding claim 12, which depends on claim 6, Subburaj discloses that in the radar transceiver,
the radar transceiver further comprises: 
an analog-to-digital converter including an input coupled to the second output of the baseband filter, wherein the analog-to-digital converter further includes an output (Fig.2 item 272 with an output; col.6 line 67; col.7 lines 1-2); and 
a quadrature phase shift circuit coupled to the output of the analog-to-digital converter (Fig.2 items 284 and 288).
However, Subburaj and Desrochers do not explicitly disclose output of a baseband filter. In the same field of endeavor Chien discloses that
the output of the baseband filter is a first output (Fig.1 output of item 22 goes to item 26), 
the baseband filter further includes a second output (Fig.1 output of item 22 goes to item 24),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Desrochers, and Floyd with the teachings of Chien to output the filtered signal to downward circuits. Doing so would reject the out-of-band interference and the second-order harmonics, as recognized by Chien ([0093] lines 11-12, filter, reject, out-of-band, harmonics).


Regarding claim 13, Subburaj discloses that a radar transceiver, comprising: 
a receiver (Fig.2), comprising: 
a low noise amplifier including an output (Fig.2 item 250 with an output; col.5 line 35); 
a mixer comprising an input coupled to the output of the low noise amplifier, wherein the mixer further includes an output (Fig.2 item 263 with an output; col.6 lines 18-22); 
However, Subburaj does not disclose output of a baseband filter. In the same field of endeavor Chien discloses that
a baseband filter comprising an input coupled to the output of the mixer, wherein the baseband filter further includes an output (Fig.1 item 22 with an output, coupled to output of mixer, IF)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Subburaj with the teachings of Chien to output the filtered signal. Doing so would reject the out-of-band interference and the second-order harmonics, as recognized by Chien ([0093] lines 11-12, filter, reject, out-of-band, harmonics).
However, Subburaj and Chien do not disclose analog integrator. In the same field of endeavor, Desrochers disclosed that
an analog integrator comprising an input coupled to a baseband control signal {Fig.2 items 280 (integrator), 240 (baseband control signal)}, wherein the analog integrator further includes an output (Fig.2 item 280 has output); and 
a phase shifter (Fig.2 item 220) comprising a control input coupled to the output of the analog integrator (Fig.2 from item 280 to item 220 via item 221).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj and Chien with the teachings of Desrochers to extract feedback parameter from integrated baseband signal. Doing so would reduce noise in both phase and amplitude because information about noise is included in baseband signals resulting from down-conversion of the combined signals by mixer, as recognized by Desrochers (col.1 lines 20-24; col.4 lines 4-6).
However, Subburaj, Chien, and Desrochers do not disclose the baseband filter and the integrator are part of an analog feedback path. In the same field of endeavor, Floyd discloses that
wherein the baseband filter and the analog integrator are part of an analog feedback path, and (Fig.1 items 18 and 26 form analog feedback path; col.2 line 36, integrator)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Desrochers, and Chien with the teaching of Floyd to use an integrator at output of baseband filter in feedback path. Doing so would provide a bias for the downward circuit as needed so as to control the local oscillator, as recognized by Floyd (col. 4 lines 48-49, 56-60).

Regarding claim 14, which depends on claim 13, Subburaj discloses that in the radar transceiver,
the phase shifter is a first shifter.
the radar transceiver further comprising: 
a transmitter (Fig.2 item 202) comprising 
	a second phase shifter including a signal input and an output (Fig.2 item 212 with input and output); and
a power amplifier (Fig.2 item 220) comprising an input coupled to the output of the second phase shifter (Fig.2 from item 212 to item 220); 
wherein the signal input of the second phase shifter is coupled to an output of a radio frequency synthesizer (Fig.2 from item 210 to item 212).

Regarding claim 15, which depends on claim 13, Subburaj discloses that in the radar transceiver,
the input of the mixer is a first input (Fig.2 from item 250 to item 263; col.6 lines 18-22); 
the mixer further includes a second input (Fig.2 item 261 to item 263);
the phase shifter further includes an output (Fig.2 item 299 with an output); and  4300-0521 US v4.126TI-90265 
the receiver (Fig.2 item 204) comprises: 
an I/Q signal generator (Fig.2 item 261; col.6 line 24), comprising: 
a signal input coupled to the output of the phase shifter (Fig. 2 from item 299 to item 261); and 
an output coupled to the second input of the mixer (Fig.2 from item 261 to item 263).

Regarding claim 16, which depends on claims 13 and 15, Subburaj discloses that in the radar transceiver, 
the mixer is a first mixer; 
the baseband filter is a first baseband filter; 
the analog integrator is a first analog integrator; 
the output of the I/Q signal generator is a first output (Fig.2 from item 261 to item 263); 
the I/Q signal generator further includes a second output (Fig.2 from item 261 to item 262); and 
the receiver (Fig.2 item 204) further comprises: 
a second mixer comprising an input coupled to the second output of the I/Q signal generator, wherein the second mixer further includes an output (Fig.2 item 262 with an output, from item 261 to item 262); 
a second baseband filter comprising an input coupled to the output of the second mixer (Fig.2 item 270, from item 262 to item 270; col.6 lines 63-67; col.7 lines 1-2); and 
However, Subburaj does not explicitly disclose output of a baseband filter. In the same field of endeavor Chien discloses that
wherein the second baseband filter further includes an output (Fig.1 item 22 with an output).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the combination of Subburaj, Desrochers, and Floyd with the teachings of Chien to output the filtered signal. Doing so would reject the out-of-band interference and the second-order harmonics, as recognized by Chien ([0093] lines 11-12, filter, reject, out-of-band, harmonics).
However, Subburaj, Desrochers, and Chien do not disclose integrator couple to output of baseband filter. In the same field of endeavor, Floyd discloses that
a second integrator comprising an input coupled to the output of the second baseband filter {Fig.1 output of item 18(filter) coupled to input of item 26 (integrator)};
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Desrochers, and Chien with the teaching of Floyd to use an integrator at output of baseband filter in feedback path. Doing so would provide a bias for the downward circuit as needed so as to control the local oscillator, as recognized by Floyd (col. 4 lines 48-49, 56-60). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate parts (e.g. integrator and filter) as needed since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate parts integrator and filter as needed for the purpose of filtering signal noise.

Regarding claim 17, which depends on claims 13 and 15-16, Subburaj discloses that in the radar transceiver, 
the first mixer is a quadrature channel mixer (Fig.2 item 263; col.6 lines 35-36); and 
the second mixer is an in-phase channel mixer (Fig.2 item 262; col.6 lines 35-36).

Regarding claim 19, which depends on claim 13, Subburaj does not disclose the connection of output of phase shifter to input of low noise amplifier. In the same field of endeavor, Desrochers discloses that in the radar transceiver, 
the low noise amplifier further includes an input, and the phase shifter further includes an output coupled to the input of the low noise amplifier [Fig.2 item 220 and item 225; col.4 lines 15(phase shifter), 51 (LNA)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Chien, and Floyd with the teachings of Desrochers to amplify the phase shifted signal with low noise. Doing so would be one option in the signal processing because other amplifiers and filters can also be used, as recognized by Desrochers (col.3 lines 49-53).

Regarding claim 20, which depends on claim 13, Subburaj discloses that in 
the radar transceiver further comprising: 
an analog-to-digital converter further includes an output (Fig.2 item 272 with an output; col.6 line 67; col.7 lines 1-2); and 
a quadrature phase shift circuit coupled to the output of the analog-to-digital converter (Fig.2 item 284; col.7 lines 6-7).
However, Subburaj and Desrocher do not explicitly disclose output of a baseband filter. In the same field of endeavor Chien discloses that
the output of the baseband filter is a first output (Fig.1 output of item 22 goes to item 24), 
the baseband filter further includes a second output (Fig.1 output of item 22 goes to item 26),
an analog-to-digital converter including an input coupled to the second output of the baseband filter {Fig.1 output of item 22 goes to item 26(ADC)},
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Desrochers, and Floyd with the teachings of Chien to output the filtered signal to downward circuits. Doing so would reject the out-of-band interference and the second-order harmonics, as recognized by Chien ([0093] lines 11-12, filter, reject, out-of-band, harmonics).

Regarding claim 21, which depends on claims 1-2, Subburaj discloses that the device further comprising 
an analog-to-digital converter including an input (Fig.2 item 270 with input), 
Subburaj and Desrocher do not disclose output of a baseband filter. In the same field of endeavor Chien discloses that
wherein the output of the baseband filter is a first output (Fig.1 output of item 22 goes to item 24), and 
wherein the baseband filter further comprises a second output (Fig.1 output of item 22 goes to item 26) coupled to the input of the analog-to-digital converter {Fig.1 output of item 22 goes to item 26(ADC)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Subburaj, Desrochers, and Floyd with the teachings of Chien to output the filtered signal to downward circuits. Doing so would reject the out-of-band interference and the second-order harmonics, as recognized by Chien ([0093] lines 11-12, filter, reject, out-of-band, harmonics).

Claims 3-4, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj, Desrochers, Chien, and Floyd as applied to claims 1-2, 6, and 13, respectively, above, and further in view of Ebling (U.S. Patent No. 2015/0219751).
Regarding claim 3, which depends on claims 1-2, Subburaj discloses that the device comprising
a transmitter modulation control circuit comprising an output (Fig.2 item 202); 
However, Subburaj, Desrochers, Chien, and Floyd do not disclose a summation process in the feedback path. In the same field of endeavor, Ebling discloses that
the analog feedback path comprises: a summation circuit ([0032] lines 8-10) comprising: 
a first input coupled to the output of the transmitter modulation control circuit ([0032] lines 3-4);
a second input coupled to the output of the analog integrator ([0031] lines 7-10); and 
an output coupled to the control input of the phase shifter ([0032] lines 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Subburaj, Desrochers, Chien, and Floyd to incorporate the teachings of Ebling to provide the variable phase shifter to the receiver. Doing so would provide a benefit in that the amplitudes of the signals may be above the amplitude of low-frequency noise so that the shifted return signal reflected from an object is distinguishable from the noise, as recognized by Ebling ([0037] lines 1-6).

	Regarding claim 4, which depends on claims 1-3, Subburaj discloses that in the device, 
the phase shifter is a first phase shifter, and 
the device further comprising: 
a radio frequency (RF) synthesizer comprising an output coupled to the signal input of the first phase shifter (Fig.2 item 210 to item 299); and 
a second phase shifter (Fig. 2 item 212) comprising: 
a signal input coupled to the output of the RF synthesizer (Fig.2 item 210 to item 212); and 
a control input coupled to the output of the transmitter modulation control circuit (Fig.2 bypass-RF and item 292; col.7 lines 63-64; col.8 lines 11-17).

	Regarding claim 10, which depends on claim 6, Subburaj discloses that the radar transceiver further comprising: 
a transmitter, comprising a transmitter modulation control circuit includes an output (Fig.2 item 202 with outputs); 
However, Subburaj, Desrochers, Chien, and Floyd do not disclose a summation process in the feedback path. In the same field of endeavor, Ebling discloses that
the receiver ([0033] lines 8-9) comprises a summation circuit ([0032] lines 8-10) comprising: 
a first input coupled to an output of the transmitter modulation control circuit ([0032] lines 3-4); 
a second input coupled to the output of the analog integrator ([0031] lines 7-10); and 
an output coupled to the control input of the phase shifter ([0032] lines 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Subburaj, Desrochers, Chien, and Floyd to incorporate the teachings of Ebling to provide the variable phase shifter to the receiver. Doing so would provide a benefit in that the amplitudes of the signals may be above the amplitude of low-frequency noise so that the shifted return signal reflected from an object is distinguishable from the noise, as recognized by Ebling ([0037] lines 1-6).
Regarding claim 18, which depends on claim 13, Subburaj discloses that the radar transceiver further comprising:  4300-0521US v4.127TI-90265 
a transmitter, comprising a transmitter modulation control circuit including an output (Fig.2 item 202 with outputs); 
However, Subburaj, Desrochers, Chien, and Floyd do not disclose a summation process in the feedback path. In the same field of endeavor, Ebling discloses that
the receiver ([0033] lines 8-9) comprises a summation circuit ([0032] lines 8-10) comprising: 
a first input coupled to the output of the transmitter modulation control circuit ([0032] lines 3-4); 
a second input coupled to the output of the analog integrator ([0031] lines 7-10); and 
an output coupled to the control input of the phase shifter ([0032] lines 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Subburaj, Desrochers, Chien, and Floyd to incorporate the teachings of Ebling to provide the variable phase shifter to the receiver. Doing so would provide a benefit in that the amplitudes of the signals may be above the amplitude of low-frequency noise so that the shifted return signal reflected from an object is distinguishable from the noise, as recognized by Ebling ([0037] lines 1-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648